Citation Nr: 1631197	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for psoriasis.

The Veteran testified before the undersigned at a Board videoconference hearing in May 2016.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent a VA examination in March 2010.  The examiner determined that it was likely that the appellant's psoriasis began while he was in service.  However, the examiner did not provide a rationale to support his finding.  Moreover, his determination was based on the Veteran's report of being treated for eczema during service.  Service treatment records reveal that the appellant was treated for a rash on the neck and waist in September 1977 and for dermatitis in November 1977.  The records do not suggest a diagnosis of or treatment for eczema at any time during service.  As such, the Board finds that the March 2010 VA examination is insufficient to determine the service connection claim.  

The Veteran was provided VA examinations in June 2013 and December 2015.  The examiners determined that it was less likely than not that the appellant's current skin condition of psoriasis was related to the skin rashes noted in service.  Notwithstanding, the examiners did not consider the Veteran's report of self-treating his skin condition since service.  See Board hearing transcript at 8.  Additionally, there is no indication that consideration was given to the lay statements indicating that the appellant was treated for eczema following military service.  See Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Thus, the Board finds that the June 2013 and December 2015 examinations are also inadequate.

In light of the foregoing, an additional VA examination should be provided and an etiological opinion must be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed skin condition.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner should identify all current skin conditions found on examination and diagnosed since the filing of the claim in September 2009.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition had its onset during military service or is otherwise related to such service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the diagnoses of heat rash and dermatitis noted in service and the relationship, if any to any current skin condition.

The examiner should consider and discuss the lay statements of record, as appropriate to formulate the opinion.  Specifically, the examiner must discuss the Veteran's report of self-treating his skin condition since service.  Additionally, consideration must be given to the reports of treatment for eczema following military service.  

2.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




